DETAILED ACTION
1.	Applicant's amendment filed on August 10, 2021 has been entered.  Claims 1-42 are pending. Claims 1-16 and 24-29 are cancelled by the Applicant.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed August 10, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 17-23 and 30-42 are allowed for the reasons argued by Applicants on page 8 of Remarks, filed June 17, 2021 and page 8 of Remarks, filed August 10, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Stuart; Alan et al. (US 8281087 B2) discloses Provided are a method, system, and program for receiving a request to remove a record. A determination is made as to whether a state associated with the record includes at least one hold state and whether the state associated with the record includes at least a retention period that has not expired. The request to remove the record is denied in response to determining that the state associated with the record includes at least one of at least one hold state and one retention period that has not expired.
The prior art of record Chitiveli; Srinivas V. et al. (US 8954436 B2) discloses Provided are a computer implemented method, computer program product, and system for organizing content objects in an enterprise content management system. Auditing of the content objects is performed to identify one or more content objects that are to be re-classified. A content object is selected. A first category associated with the content object is obtained. A relevancy score is obtained for the first category. A list of candidate categories and relevancy scores for each of the candidate categories are obtained. In response to determining that the first category does not correspond to a candidate 
The prior art of record D'Souza; Roy Peter et al. (US 8875234 B2) discloses Methods, systems and apparatuses for an operator provisioning a trustworthy workspace to a subscriber are disclosed. One method includes providing the subscriber with the trustworthy workspace, where in the trustworthy workspace comprises a virtualized content repository with trustworthy workflows for storing, sharing and processing a digital content across a plurality of repositories. The method further includes allowing the subscriber authority to sub-provision the trustworthy workspace to one or more authorized parties, wherein only the one or more authorized parties can view or modify at least a portion of the digital content.
The prior art of record Brandenberg, Carl Brock et al. (US 20050043060 A1) discloses a method and apparatus wherein a software scheduling agent resides on a communication network and/or client device, such as location-aware wireless communication appliances, television set top boxes, or other end user client devices is disclosed. The software scheduling agent is part of a probabilistic modeling system in which the scheduler operates to perform constrained random variation with selection. Digital content is generated, organized, and stored on the communication network and/or the client devices. An electronic digital content wrapper, which holds information in the form of data and metadata related to the digital content is associated with each item of digital content. Contextual profiles for each user and each item of digital content are established by the users and the network and maintained by a service provider on the communication network. The software scheduling agent compares the contextual digital content profile for each item of digital content to the contextual user profile for each user to determine which digital content should be offered for presentation to each user. The comparison and determination of which items of digital content should be offered for presentation to which users is performed by a process of constrained random variation. After the software scheduling agent determines which items of digital content would most likely be relevant or interesting to the user, the digital content is transmitted, either in whole or in part, at predetermined times over the communication network to the 
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Stuart; Alan et al. (US 8281087 B2), Chitiveli; Srinivas V. et al. (US 8954436 B2), D'Souza; Roy Peter et al. (US 8875234 B2), and Brandenberg, Carl Brock et al. (US 20050043060 A1), do not disclose these specific limitations of in response to determining that the authentication token corresponds to a user of the group-based communication system who is authorized to audit the digital content contained in the group-based communication system, and in response to determining that at least one non-compliant object of the plurality of objects organized among the plurality of group-based communication channels violates the compliance rule, remediating the non-compliant object by replacing the non-compliant object with a temporary object in the plurality of group-based communication channels; and monitoring the group-based communication repository for further non-compliant objects that match the group-based communication system object compliance parameters (emphasis added), as set forth in claim 17 and similar to claim 37.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Stuart; Alan et al. (US 8281087 B2), Chitiveli; Srinivas V. et al. (US 8954436 B2), D'Souza; Roy Peter et al. (US 8875234 B2), and Brandenberg, Carl Brock et al. (US 20050043060 A1), also do not disclose these specific limitations of in response to determining that the audit authentication credential corresponds to a user of the group-based communication system who is authorized to audit the digital content contained within the group-based communication system, and in response to determining that one or more non-compliant objects in the plurality of objects organized among the plurality of group-based communication channels violates the compliance rule, identifying, within the group-based communication repository, a non-compliant object associated with the group-based communication system object retrieval criteria based on the compliance rule; flagging the non-compliant object as being potentially non-compliant; and monitoring the group-based communication repository for further non-compliant objects that match the group-based communication system object retrieval criteria (emphasis added), as set forth in claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        August 13, 2021